Citation Nr: 1211121	
Decision Date: 03/27/12    Archive Date: 04/05/12

DOCKET NO.  08-23 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent for left ankle arthritis, a residual of a left medial malleolus fracture, post-operative open reduction.


REPRESENTATION

Veteran represented by:	Brooks S. McDaniel, Agent


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Traskey, Counsel


INTRODUCTION

The Veteran had active service from September 1967 to September 1969.  This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of April 2007 by the Department of Veterans Affairs (VA) Roanoke, Virginia, Regional Office (RO).

In December 2007, the Veteran filed service connection claims for a left hip, left knee, and low back disability, to include as secondary to the service-connected left knee arthritis.  The RO denied these claims in a rating decision dated January 2009.  The Veteran and his representative were notified of this decision and provided appellate rights.  The Veteran filed a notice of disagreement in February 2009 and the RO issued a statement of the case in April 2009.  The Veteran subsequently submitted a statement dated February 2010 in which he attempted to perfect an appeal on these issues.  However, he was notified that same month that his substantive appeal on these issues was untimely.  The Veteran and his representative were notified of this decision and provided appellate rights.  The RO construed the Veteran's February 2010 statement as an attempt to reopen service connection for these disabilities.  The RO denied the Veteran's attempt to reopen service connection for these disabilities in an administrative decision dated April 2010 on the grounds that the Veteran failed to provide the information and evidence requested in the RO's February 2010 letter.  The Veteran and his representative were notified of this decision and provided appellate rights.

The Board issued a remand in September 2010 and noted that the Veteran's representative did not receive a copy of the April 2009 statement of the case.  On remand, therefore, the RO was instructed to issue a new statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The RO re-issued the statement of the case in December 2011, provided a copy of it to the Veteran's representative, and included a VA Form 9 with instructions on how to perfect an appeal on these issues.  Neither the Veteran nor the representative timely perfected an appeal on these issues following the issuance of the December 2011 statement of 

the case.  Therefore, the issues of entitlement to service connection for a left hip, left knee, and low back disability, to include as secondary to the service-connected left knee arthritis, are not before the Board for appellate consideration at this time. 


FINDING OF FACT

The Veteran's left ankle arthritis is manifested by dorsiflexion and plantar flexion from zero to 10 degrees with pain, use of an ankle brace and prescription shoes, flattening of the talar head, arthritis in the ankle joint mortise, large exotosis in the medial malleolus, antalgic gait without evidence of abnormal weightbearing, bony joint enlargement, edema around the ankle joint, mild swelling in the lateral malleolus, sinus tarsitis, and "significant" effects on the Veteran's occupational activity.  


CONCLUSION OF LAW

An initial evaluation of 30 percent, but no more, for left ankle arthritis, a residual of a left medial malleolus fracture, post-operative open reduction, is met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5270 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  Quartuccio v. 

Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Service connection for left ankle arthritis, a residual of a left medial malleolus fracture, post-operative open reduction, was granted in an April 2007 rating decision.  The RO evaluated the Veteran's left ankle arthritis based on limitation of motion and assigned a 20 percent disability under Diagnostic Code 5271, effective April 21, 2006.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2011).  The Veteran was notified of this decision and provided his appellate rights.  He perfected this appeal.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed.

The Veteran's claim was previously before the Board in September 2010 and remanded at that time for additional evidentiary development, to include obtaining outstanding VA treatment records and affording the Veteran a VA examination.  The requested development was completed as directed and the Veteran's claim is before the Board for final appellate consideration.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the issue has been obtained.  The Veteran's service treatment and post-service treatment records have been obtained.  The Veteran was also afforded VA examinations in conjunction with his initial increased rating claim.  These examinations evaluated the Veteran's left ankle disability in conjunction with his prior history and described it in sufficient detail so the Board's evaluation of it was an informed one.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Finally, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. 

Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  As such, VA has complied, to the extent required, with the duty-to- assist requirements.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)-(e).

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred in or aggravated by military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2011).

The Board has an obligation to provide reasons and bases supporting this decision, but there is no need to discuss, in detail, all of the evidence submitted by the Veteran on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Veteran was afforded a VA podiatry consultation in April 2005.  He reported subjective complaints of left ankle pain.  He also reported that shoes recommended by the podiatry clinic for him in 1999 were no longer comfortable.  He requested an evaluation for appropriate footwear.  A physical examination revealed pain on dorsiflexion and plantar flexion, with bony end feel.  Large exotosis was also noted on the medial malleolus.  X-rays of the left ankle were interpreted to show 

flattening of the talar head, arthritis in the ankle joint mortise, and large exotosis over the screw fixation in the tibia.  The diagnosis was ankle arthritis, status-post surgery.  The Veteran was prescribed Ultram for breakthrough pain, an ankle brace, and extra depth steel toe shoes.  

In a September 2005 follow-up VA podiatry note, the Veteran reported continued complaints of left ankle pain, especially with flexion and extension.  The Veteran obtained some relief from his symptoms with an ankle splint and prescribed pain medications.  However, the Veteran described this relief as unsatisfactory, given that his job as a cook required him to stand and walk all day long.  The Veteran described his pain as "constant," but declined operative treatment at that time.  A physical examination found the Veteran was alert, oriented, and in no apparent distress.  The Veteran's gait was antalgic and he limped on the left.  The Veteran wore an ankle brace, but there was no evidence of hypersensitivity to touch, swelling, skin discoloration, or atrophic changes over the left ankle.  Sensation was intact and lateral movements were preserved, but flexion and extension was "almost nil" and these movements aggravated the Veteran's pain.  X-rays of the left ankle revealed joint space narrowing and a screw in the medial malleolus.  The impression was chronic left ankle pain, status-post open reduction and internal fixation of left ankle fracture.  According to the examiner, the Veteran's pain was not adequately controlled on the current medication regimen.  The examiner added Darvocet to the Veteran's medication regimen and advised him to take the medication four times daily for two weeks.  

The Veteran reported in December 2005 that the pain medication made him "edgy."  He also reported pain on dorsiflexion and plantar flexion with bony end feel.  Large exotosis was noted in the medial malleolus.  The Veteran was advised to continue his treatment plan and he was prescribed a new brace and footwear.  

Also associated with the claims file is an April 2006 statement from the Veteran's treating podiatrist at VA.  According to the podiatrist, the Veteran had a temporary disability which resulted in the Veteran's inability to walk more than 50 feet 

without severe pain and discomfort.  The diagnosis was severe ankle arthritis following surgery.  This statement was submitted in conjunction with the Veteran's request for a temporary disabled parking placard.  

VA administered a joints examination in March 2007.  The Veteran reported left ankle stiffness, pain, weakness, and repeated effusion.  According to the Veteran, he always wore an ankle brace for walking.  He was able to walk one-quarter mile, but denied any functional limitations on standing.  He also denied symptoms of deformity, giving way, instability, episodes of dislocation or subluxation, locking, flare-ups, inflammation, constitutional symptoms of arthritis, or incapacitating episodes of arthritis.  A physical examination showed an antalgic gait without evidence of abnormal weightbearing.  Dorsiflexion and plantar flexion was from zero to 10 degrees without additional loss of range of motion on repetitive use.  No evidence of loss of bone or part of bone, inflammatory arthritis, or ankylosis was found.  In summary, the examiner indicated that the Veteran's left ankle disability was manifested by bony joint enlargement and painful movement.  No ankle instability, tendon abnormality, or angulation was found.  X-rays of the left ankle were interpreted to show osteoarthritic changes of the ankle joint.  The diagnosis was degenerative joint disease of the left ankle.  

According to the examiner, this disability had "significant" effects on the Veteran's occupational activity in that it resulted in increased absenteeism.  The Veteran estimated that he lost approximately 80 hours of work over the past 12 months due to ankle pain and having to keep medical appointments.  The Veteran's left ankle disability resulted in severe problems with chores, shopping, and recreation, moderate problems with traveling, and no problems with feeding, bathing, dressing, toileting, and grooming.  The Veteran was unable to exercise or play sports and hired help to do his yardwork. 

In February 2009, the Veteran reported subjective complaints of left foot and ankle pain.  A physical examination showed that the left foot was edematous around the ankle joint.  The Veteran experienced pain on palpation of the sinus tarsi with pain and crepitus with motion of the subtalar joint and the sinus tarsi region.  The 

diagnosis was sinus tarsitis and ankle arthritis, status-post surgery.  The examiner injected the Veteran's left ankle with steroids and prescribed a replacement ankle brace.  

The Veteran was afforded a VA mental health consultation in May 2010.  Other than problems at work, the Veteran described his life as "good," and stated that he enjoyed fishing and riding his motorcycle.  The Axis III diagnosis included left ankle pain.  In a July 2010 follow-up treatment note, the Veteran indicated that he worked five days per week and cooked three meals per day for patients at a VA medical facility.  

The Veteran testified before the Board in July 2010 in connection with this claim.  Initially, the Veteran requested an initial 40 percent disability rating for his left ankle arthritis.  In the Veteran's opinion, his symptoms more nearly approximated the criteria for this rating.  The Veteran testified that he had a screw in his ankle and that he was prescribed an ankle brace.  The brace was designed to fit the Veteran's work boots, but he stated that his quality of life was diminished because he could not wear the brace with other types of shoes.  Accordingly, he was unable to go to church or to other activities in the evenings.  Following the conclusion of his work day, the Veteran indicated that his ankle was very painful and stiff.  The Veteran obtained some relief from his symptoms with cortisone shots to the ankle three times per year, but he stated that he was unable to afford financially or personally the recommended ankle fusion surgery.  The Veteran described worsening symptoms of constant ankle pain, swelling, numbness, stiffness, giving way, and decreased range of motion.  The Veteran also submitted a private treatment record which confirmed an injection into the left ankle joint.  A waiver of RO jurisdiction accompanied this submission.  

VA administered another joints examination in November 2010.  The Veteran reported subjective complaints of worsening left ankle pain for which he received three steroid injections.  He also had pain, stiffness, weakness, and daily flare-ups, with aching and swelling given his work as a cook.  The Veteran stated that he was able to stand for approximately 60 minutes and walk one-quarter mile.  The Veteran 

always used a brace for walking, but denied any constitutional symptoms or incapacitating episodes of arthritis.  He also denied symptoms of giving way, instability, deformity, episodes of dislocation or subluxation, inflammation, or locking.  The Veteran obtained some relief from his symptoms with prescribed pain medications and rest.  A physical examination showed the Veteran to have an antalgic gait.  Dorsiflexion and plantar flexion was from zero to 10 degrees with pain throughout the entire range of motion.  Evidence of discomfort was also noted with ankle movement.  No additional loss of range of motion was found on repetitive use.  No evidence of loss of bone or part of a bone, ankylosis, muscle atrophy, skin changes, or inflammatory arthritis was found.  In summary, the Veteran's left ankle arthritis was manifested by bony joint enlargement and painful movement.  Mild swelling in the lateral malleolus was also noted, but no evidence of ankle instability, tendon abnormality, angulation, incoordination, muscle weakness, or muscle or nerve involvement was found.  The diagnosis was degenerative joint disease of the left ankle.  

According to the examiner, the Veteran's disability had "significant" effects on his occupational activities in that he had a lack of stamina, fatigue, and pain which resulted in increased absenteeism.  The Veteran estimated that he lost approximately 80 hours of work in the past 12 months due to ankle pain and having to keep medical appointments.  The Veteran's disability resulted in severe problems with chores, shopping, and recreation, moderate problems with traveling, and no problems with feeding, bathing, dressing, toileting, and grooming.  The Veteran was unable to exercise or play sports and he hired help to do yardwork.      

At a VA outpatient treatment record in March 2011, the Veteran reported continued complaints of left ankle pain.  The Veteran had an antalgic gait and examination of the Veteran's shoes showed them to be well-worn, misshapen, and malfunctioning.  Pain on palpation of the ankle joint was shown, as well as the sinus tarsi and medial malleolus.  The examiner refilled the Veteran's prescription for Ultram and consultations for new steel toe boots and a low-profile ankle brace were obtained.  The diagnoses were sinus tarsitis and ankle arthritis of the left foot following open reduction/internal fixation.

The Veteran underwent additional VA mental health treatment in July 2011.  He stated at that time that he looked forward to his pending retirement in approximately one year.  The Veteran voiced no complaints about his left ankle, but bitterly recounted ongoing work stress and difficulty with a co-worker.  In a September 2011 follow-up treatment note, the Veteran was still working.  According to the Veteran, the individual responsible for the Veteran's work-related stress retired and the Veteran in November 2011, received an outstanding work evaluation.

As noted above, the Veteran's left ankle arthritis was initially evaluated based on limitation of motion and a 20 percent evaluation was assigned under Diagnostic Code 5271.  Diagnostic Code 5271 provides a 10 percent evaluation for moderate limitation of motion of the ankle.  A 20 percent evaluation, the highest schedular evaluation available under Diagnostic Code 5271, is assigned for marked limitation of motion of the ankle.

In light of the fact that a schedular evaluation in excess of 20 percent is not available under Diagnostic Code 5271, the Board has considered rating the Veteran's service-connected left ankle arthritis under all appropriate diagnostic codes.  Here, the medical evidence of record does not show ankylosis of the subastragalar or tarsal joint, malunion of the os calcis or astragalus, or astragalectomy.  38 C.F.R. § 4.71a, Diagnostic Codes 5272, 5273, 5274 (2011).  Therefore, these diagnostic codes are not applicable in the current case.  Moreover, these diagnostic codes do not contemplate a disability rating in excess of 20 percent.  

Diagnostic Code 5270, in contrast, assigns a 20 percent evaluation for ankle ankylosis in plantar flexion, less than 30 degrees.  A 30 percent evaluation is assigned for ankle ankylosis in plantar flexion between 30 and 40 degrees, or in dorsiflexion between zero and 10 degrees.  A 40 percent evaluation, the maximum schedular rating available, is assigned for ankle ankylosis in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees, or with abduction, adduction, inversion, or eversion deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5270.

Although the record contains no diagnosis of or treatment for ankle ankylosis, the Board finds that the service-connected left ankle disorder more nearly approximates the criteria for an initial 30 percent rating, but no more, under Diagnostic Code 5270.  In this regard, VA examination reports dated March 2007 and November 2010 shows that the service-connected left ankle disorder was manifested by dorsiflexion from zero to 10 degrees with pain.  A September 2005 treatment note found that the left ankle flexion was "almost nil."  

Moreover, the medical evidence also reflects that the Veteran's service-connected left ankle disorder requires the use of an ankle brace and prescription shoes, flattening of the talar head, arthritis in the ankle joint mortise, large exotosis in the medial malleolus, antalgic gait without evidence of abnormal weightbearing, bony joint enlargement, edema around the ankle joint, mild swelling in the lateral malleolus, sinus tarsitis, and "significant" effects on the Veteran's occupational activity.  The Board also finds highly probative the Veteran's self-reported symptoms.  In this regard, the Veteran is competent to report his left ankle symptoms.  See Davidson v. Shinseki, 581 F.3d. 1313, 1315 (Fed. Cir. 2009) (noting that lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness).  The Board ultimately finds these lay reports to be competent, credible, and probative.  

Therefore, resolving all doubt in the Veteran's favor, an initial 30 percent evaluation, but no higher, for left ankle arthritis, a residual of a left medial malleolus fracture, post-operative open reduction, is warranted for the entire period of time covered by the appeal under Diagnostic Code 5270.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see also, Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

However, an initial evaluation in excess of 30 percent for the service-connected left ankle disorder is not warranted for any period of time covered by the appeal.  Diagnostic Code 5270 makes clear that an evaluation of 40 percent, the maximum schedular rating available, is assigned for ankle ankylosis in plantar flexion at more 

than 40 degrees, or in dorsiflexion at more than 10 degrees, or with abduction, adduction, inversion, or eversion deformity.  In this case, the record does not show evidence of ankle ankylosis in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees, even taking into account the Veteran's pain on motion, the Veteran's subjective complaints, and functional loss.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2011); DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  While the Veteran reported that he experienced flare-ups, VA examination reports dated March 2007 and November 2010 found no additional limitation of motion of the left ankle after repetitive use.  The evidence also does not reflect, nor does the Veteran allege, that his left ankle arthritis resulted in an abduction, adduction, inversion, or eversion deformity.  Accordingly, an initial evaluation of 40 percent under Diagnostic Code 5270 is not warranted for any period of time covered by the appeal.  

Evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2011).  Because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also, Fisher v. Principi, 4 Vet. App. 57, 60 (1993)("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  
The Veteran's service-connected left ankle disorder is not so unusual or exceptional in nature as to render the assigned rating inadequate.  The Veteran's left ankle disorder is evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5270, the criteria of which is found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  As noted above, the Veteran's service-connected left ankle disorder is manifested by by dorsiflexion and plantar flexion from zero to 10 degrees with pain, use of an ankle brace and prescription shoes, flattening of the talar head, arthritis in the ankle joint mortise, large exotosis in the medial malleolus, antalgic gait without evidence of abnormal weightbearing, bony joint enlargement, edema around the ankle joint, mild swelling in the lateral malleolus, sinus tarsitis, and "significant" effects on the Veteran's occupational activity.   When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the rating assigned herein for his service-connected left ankle disorder.  A rating in excess of the rating assigned herein is provided for certain manifestations of an ankle disorder, but the medical evidence does not reflect that those manifestations are present in this case.  The criteria for a 30 percent rating for the Veteran's service-connected left ankle disorder reasonably describe the Veteran's disability level and symptomatology and, therefore, the schedular evaluation assigned herein is adequate and no referral is required.  38 C.F.R. § 4.71a, Diagnostic Codes 5270.

This issue has also been reviewed with consideration of whether staged ratings would be warranted.  The evidence shows no distinct periods of time during which the Veteran's service-connected left ankle disorder have varied to such an extent that a lower or higher evaluation would be warranted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 38 C.F.R. § 3.344 (2011) (VA will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations); see also Hart, 21 Vet. App. at 509.

Although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable due to his left ankle disorder; therefore, the question of entitlement to a total disability rating based on individual unemployability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  


ORDER

An initial evaluation of 30 percent, but no more, for left ankle arthritis, a residual of a left medial malleolus fracture, post-operative open reduction, is granted, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


